  Case: 1:14-cr-00116 Document #: 312 Filed: 07/16/20 Page 1 of 4 PageID #:1337




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


United States of America,               )
                                        )
      Plaintiff,                        )
                                        )
                                        )
      v.                                )    No. 14 CR 116-1
                                        )
James Mabry                             )
                                        )
      Defendants                        )


                      MEMORANDUM OPINION AND ORDER

     James Mabry is currently serving a sixty-month sentence, the

mandatory minimum for the narcotics offense to which he pled guilty

in February of 2016. He is 52 years old and is currently housed at

FCI Morgantown, a minimum security correctional facility located

in West Virginia. His projected release date is May 1, 2022. Mr.

Mabry filed a motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), which I denied without prejudice last month on

the ground that he had not met the statute’s administrative

exhaustion requirement. He has now exhausted his administrative

relief, so I turn to the merits of his motion and grant the relief

set forth below.

     As amended by Section 603(b) of the First Step Act, the

statute provides that:
  Case: 1:14-cr-00116 Document #: 312 Filed: 07/16/20 Page 2 of 4 PageID #:1338




     [t]he court may not modify a term of imprisonment once it has

been imposed except that—

     (1) in any case—

     (A) the court, upon motion of the Director of the Bureau of

Prisons, or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier, may

reduce the term of imprisonment (and may impose a term of probation

or supervised release with or without conditions that does not

exceed the unserved portion of the original term of imprisonment),

after considering the factors set forth in section 3553(a) to the

extent that they are applicable, if it finds that—

     (i)   extraordinary      and   compelling     reasons    warrant    such     a

reduction;

     ...

     and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission....

18 U.S.C. § 3582(c)(1)(A).

     Mr. Mabry suffers from a number of chronic medical conditions,

including stage three kidney disease, serious heart conditions,

and hypertension, among others. BOP medical records confirm that



                                       2
  Case: 1:14-cr-00116 Document #: 312 Filed: 07/16/20 Page 3 of 4 PageID #:1339




he suffers from these conditions, which the government concedes

make him especially vulnerable to serious illness or death from

the coronavirus that is currently ravaging vast swaths of America,

including many of its prisons. Indeed, the government agrees that

extraordinary and compelling reasons support Mabry’s request for

release, yet it opposes his motion on the ground that because the

§ 3553(a) factors I considered in imposing a below-guidelines

sentence—which included, inter alia, Mabry’s age, the seriousness

of his offense, and his risk of recidivism—are unchanged, his

original sentence remains appropriate.

     What clearly has changed since I sentenced Mr. Mabry, however,

is the significant risk that incarceration poses to his health and

possibly even to his life. While Mr. Mabry’s crimes were certainly

serious, his age, his criminal history, his work history, and his

family support all suggest a low risk of recidivism, and the

government does not contend that Mr. Mabry is a danger to his

community. Given these factors, I conclude that Mr. Mabry’s release

from custody is appropriate. Accordingly, I grant his motion and

amend his prison sentence to time served. As a condition of his

release from custody, however, the conditions of his supervised

release are modified to include nine months of home detention with

location   monitoring.     Compliance      with   this   condition    shall       be

monitored by a form of location monitoring technology selected at



                                       3
  Case: 1:14-cr-00116 Document #: 312 Filed: 07/16/20 Page 4 of 4 PageID #:1340




the discretion of the probation officer, and Mr. Mabry shall abide

by all technology requirements.



                                           ENTER ORDER:




                                     _____________________________
                                            Elaine E. Bucklo
                                      United States District Judge

Dated: June 16, 2020




                                       4
